DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicants arguments dated 22 January 2021.  Claims 1-20 are pending in the application.  Claims 1-2, 5-13, and 15 have been amended.  Claims 16-20 are new.  

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Drawings
The drawings filed on 11 October 2018 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Van Brocklin, in view of Pirkle et al. (US PGPub 2017/0097307 A1), hereinafter Pirkle.
With regard to Claim 1, Van Brocklin discloses a printhead (¶0003; 0017, Fig. 4, fluid ejection device 200) comprising: 
a nozzle  (Figs. 3-4, nozzle 12; ¶0028); 
a firing chamber fluidly coupled to the nozzle (Figs. 1-3; ¶0019); 
a printing fluid slot fluidly coupled to the firing chamber (¶0025; channel 14); and 
a sensor (sensor unit 15; Figs. 1-3; ¶0020) to detect a plurality of complex impedance values (¶0023-0024) of a printing fluid at the printhead (¶0020) over a plurality of alternating current (¶0032, multi-frequency excitation signal to the sensor unit 55 to obtain a range of voltage values and a range of current values; the signal may be a sinusoidal waveform)  frequencies (¶0032-0034) and 
a processor (¶0038, host computing device) to receive the plurality of complex impedance values from the sensor (¶0034) and, based on the plurality of complex impedance values measured (¶0032-0035) at different frequencies of the alternating current (¶0032; 0035),
create a printing fluid signature of the printing fluid (¶0034-0035).

With regard to Claim 3, Van Brocklin further discloses wherein the sensor comprises an electrode (¶0033, sensor plate 15a is electrode) located within an ejection chamber of the printhead (¶0020).

With regard to Claim 4, Van Brocklin further discloses wherein the sensor comprises an electrode (¶0033) coupled to an interior surface of the ink slot (¶0020, within ink channel or ejection chamber; Figs. 2, 5).

With regard to Claim 5, Van Brocklin further discloses a database containing signatures of different printing fluids based on measuring complex impedance values over a plurality of frequencies of an alternating current (¶0032-0035).
Van Brocklin does not explicitly disclose a database containing signatures in the Fourier domain of different printing fluids based on measuring complex impedance values over a plurality of frequencies of an alternating current.
The secondary reference of Pirkle discloses a database containing signatures in the Fourier domain of different fluids (¶0023-0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Fourier domain signature database of Pirkle, Van Brocklin, in order to better identify a liquid or predict an identity of a liquid from the compared measurements, as taught by Pirkle (¶0004).

With regard to Claim 6, Van Brocklin further discloses wherein the processor (¶0038) is to compare the printing fluid signature with the signatures in the database to determine what printing fluid is at the printhead (¶0029, identify physical property and/or chemical property in the fluid to determine compatibility with fluid ejection device).
Van Brocklin discloses utilizing a lookup table and storing signatures in memory for comparison and identifying purposes, but does not explicitly disclose a database.
The secondary reference of Pirkle discloses a database (¶0023-0024) to identify a liquid sample (¶0004).

With regard to Claim 7, Van Brocklin does not explicitly disclose wherein the sensor is to apply an increasing or decreasing series of frequencies of alternating current to the printing fluid over time.
The secondary reference of Pirkle discloses to apply an increasing or decreasing series of frequencies of alternating current to the printing fluid over time (¶0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the frequency sweeping of alternating current to the fluid of Pirkle, with the liquid discharge head and printing fluid of Van Brocklin, in order to better identify a liquid or predict an identity of a liquid from the compared measurements, as taught by Pirkle (¶0004).

Van Brocklin discloses a method of determining a printing fluid provided to a printhead (¶0029, 0028), comprising: 
with a number of sensors (¶0020), applying an alternating current at a plurality of frequencies over time to the printing fluid to receive a plurality of complex impedance values (¶0032, multi-frequency excitation signal to the sensor unit 55 to obtain a range of voltage values and a range of current values; the signal may be a sinusoidal waveform; 0035; 0023-0024); 
Van Brocklin further disclose transforming the plurality of complex impedance values to create a printing fluid signature and comparing the signature based on the plurality of complex impedance signals to a database of such signatures (¶0032-0035) that correspond to different types of printing fluids to identify the printing fluid provided to the printhead (¶0029).
However, Van Brocklin does not explicitly disclose transforming the plurality of complex impedance values into Fourier domain to create a printing fluid signature and comparing the signature based on the plurality of complex impedance signals to a database of such signatures that correspond to different types of printing fluids to identify the printing fluid provided to the printhead.
The secondary reference of Pirkle discloses a database containing signatures in the Fourier domain of different fluids (¶0004; 0023-0024) and comparing the signature based on the plurality of complex impedance signals to a database of such signatures that correspond to different types of fluids to identify the fluid (¶0004; 0023-0024; ¶0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Fourier domain signature database of Pirkle, with the liquid discharge head of Van Brocklin, in order to better identify a liquid or predict an identity of a liquid from the compared measurements, as taught by Pirkle (¶0004).

With regard to Claim 9, Van Brocklin further discloses using the comparison of the signature to the database to identify certain characteristics of the printing fluid (¶0029).
Van Brocklin discloses a lookup table and storing predetermined fluid characteristics (¶0031), but does not explicitly disclose a database.
The secondary reference of Pirkle discloses a database (¶0024).

With regard to Claim 10, Van Brocklin further discloses wherein comparing the signature based on the complex impedance signals in Fourier domain, comprises determining whether the printing fluid has lost a water component (¶0035).
Van Brocklin does not explicitly disclose the impedance signals in Fourier domain.
The secondary reference of Pirkle discloses impedance signals in Fourier domain (¶0004; 0023-0024).

With regard to Claim 19, Van Brocklin does not explicitly disclose applying an increasing or decreasing series of frequencies of alternating current to the printing fluid over time while generating the plurality of complex impedance values.
The secondary reference of Pirkle discloses to apply an increasing or decreasing series of frequencies of alternating current to the printing fluid over time (¶0028) while generating the plurality of complex impedance values (¶0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the frequency sweeping of alternating current to the fluid of Pirkle, with the liquid discharge head and printing fluid of Van Brocklin, in order to  (¶0004).
 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Van Brocklin, in view of Pirkle, and further in view of Brown et al. (US 6,255,954 B1), hereinafter Brown.
With regard to Claim 18, Van Brocklin further discloses by comparing the signature to the database, determining whether the printing fluid at the printhead comprises contaminants (¶0029, identify fluid characteristic of the fluid based on impedance value; ¶0030, compare the identified fluid characteristic to predetermined values to determine condition of the fluid; ¶0031, condition of the fluid may be a healthy fluid state; ¶0035, detecting fluid characteristics and loss of components of the fluid).  Although, Van Brocklin does not explicitly disclose determining a non-healthy or contaminated state of the fluid, this feature is seen as an inherent teaching of the device, since in order to determine a healthy state, a non-healthy fluid state must be known in order to function as intended.  
Regardless, the tertiary reference of Brown et al. discloses measuring impedance value of a fluid to identify the type and level of fluid contamination (Abstract; Col. 1, Lines 44-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the contamination determination of Brown, with the combination of Van Brocklin-Pirkle, in order to protect the device from contaminated fluid, as taught by Brown (Col. 1, Lines 9-21).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of Claim 2 is that applicant’s claimed invention includes a liquid discharge head wherein the sensor comprises two electrodes placed at the nozzle and spaced apart across an ejection opening of the nozzle.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of Claim 11 is that applicant’s claimed invention includes a method wherein a first sensor is incorporated into an orifice layer of the printhead and comprises two electrodes spanning a first nozzle defined in the orifice layer.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of Claim 12 is that applicant’s claimed invention includes a method wherein the plurality of complex impedance values are detected within 20 µs after a fluid ejection .
Claim 13 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of Claim 13 is that applicant’s claimed invention includes a printing device a print cartridge comprising a printhead; and a sensor coupled to the printhead to detect a plurality of complex impedance values of a printing fluid at the printhead; wherein the printhead comprises a number of nozzles to eject the printing fluid, and the sensor comprises two electrodes at a nozzle of the printhead, the two electrodes disposed and being spaced apart around an opening of the nozzle .  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 14-17 are allowable because they depend from Claim 13.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of Claim 20 is that applicant’s claimed invention includes a method wherein graphing the plurality of complex impedance values in the Fourier domain to create the printing fluid signature.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.

Response to Arguments
Applicant's arguments, see pages 7-10, filed 22 January 2021 with respect to the rejection(s) of claim(s) 1, 8, and 13 under 35 U.S.C. 102(a)(1), are moot in view of the new grounds of rejection applied to claims 1 and 8 in this office action.
Applicant argues that Pirkle does not disclose the subject matter of claim 1 as amended, namely “a processor to receive the plurality of complex impedance values measured at different frequencies of the alternating current, created a printing fluid signature of the printing fluid in Fourier domain.” (Applicant arguments, pg. 8).  However, examiner respectfully disagrees.  Claim 1 is rejected based on the combination of references as cited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853